DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on April 14, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, Applicant claims “flame depositing an organic silica precursor on the substrate”, if the Examiner takes the broadest reasonable interpretation 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, Applicant claims “flame depositing an organic silica precursor on the substrate” and “flame depositing a first composition containing the organic silica precursor and an organic germanium dioxide precursor on the substrate”.  The “plain meaning” of the claim suggests the flame is depositing an organic silica precursor on the substrate and a first composition containing the organic silica precursor and an organic germanium dioxide on the substrate.  It is unclear to the Examiner how the flame can deposit the precursors on the substrate.  Based on the specification ([0038]) the term “flame deposition” refers to reaction of decomposition of one or more deposition precursors in a flame to form soot.  Flame deposition includes combustion, oxidation, and/or hydrolysis reactions of a precursor to form particles, and does not include particles produced by “depositing” a precursor on the substrate, which is a potential interpretation of the “plain meaning” of the claim language.  
The Examiner interprets the wherein statement in lines 3-4 of claim 24 should read “wherein the silica particles are produced by flame depositing from an organic silica precursor” and lines 6-7 of claim 24 should read “wherein the particles are produced by flame depositing from a first composition containing the organic silica precursor and an organic germanium dioxide precursor on the substrate to form a soot preform.  Claim 25 depends from claim 24 and is also indefinite for the same reasons.
Further, if the “plain meaning” of “flame depositing” is used, there is a potential 35 U.S.C. 112(a) issues with claims 24 and 25 (see rejection below).
Further, in claim 24, Applicant has claimed depositing particles including germanium dioxide and silica on the silica layer, and then in the wherein statement the particles produced by flame depositing from the precursors on the substrate, but in step (a) the layer of silica is deposited on the substrate.  It is unclear to the Examiner whether the particles including germanium dioxide and silica are also deposited on the substrate or if Applicant intended the particles to be deposited on the substrate with the silica layer to form the soot preform.  For Examination purposes, the Examiner interprets the particles including germanium dioxide and silica on the substrate with the silica layer.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24, as stated in the 35 U.S.C. 112(b) rejection of claims 24 and 25 above, Flame deposition includes combustion, oxidation, and/or hydrolysis reactions of a precursor to form particles, and does not include particles produced by “depositing” a precursor on the substrate, which is a potential interpretation of the “plain meaning” of the claim language.  If the Examiner interprets particles are formed by “depositing” a precursor on the substrate.  The Examiner does not find support for this in the specification.  As stated above, Applicant has support for “wherein the silica particles are produced by flame depositing from an organic silica precursor” and lines 6-7 of claim 24 should read “wherein the particles are produced by flame depositing from a first composition containing the organic silica precursor and an organic germanium dioxide precursor on the substrate to form a soot preform.  Claim 25 depends from claim 24 and is also rejected under 35 U.S.C. 112(a) for the same reasons as claim 24.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-10, 12, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani).
Regarding claims 1-2, 4-6, 12, and 23, Blackwell (Fig. 1, abstract, Col. 3, lines 10-20) discloses a method and apparatus for forming an optical fiber preform.  Blackwell discloses germanium alkoxide (claimed in claim 4), such as germanium tetraethoxide (claimed in claim 6), which is an organic germania precursor (claimed in claim 1) and siloxane (claimed in claim 5), such as octamethylcyclotetrasiloxane (claimed in claim 6), which is an organic silica precursor (claimed in claim 1), are mixed to provide a target with germania in silica soot.  Blackwell (Col. 5, line 19-67) discloses the germanium alkoxide, siloxane, nitrogen, and oxide vapors are delivered to a gas-oxy burner to convert the feedstock to GeO2 doped SiO2 soot (i.e. germania and silica particles) which is deposited on the surface of a substrate (“polycrystalline alumina bait rod”).  Blackwell further discloses undoped silica soot from the siloxane supplied to the burner is also deposited over the GeO2 doped SiO2 soot and after a sufficient amount of soot is deposited forming a porous soot optical waveguide preform.  The formation of GeO2 doped SiO2 soot from the burner provides for forming germania particles and silica particles and the formation of forming undoped silica soot provides for forming silica particles.  Further, the forming of the GeO2 doped SiO2 soot (i.e. germania and silica particles) comprises reaction of the silica precursor and flame reaction of the germania precursor, as claimed in claim 2.  
Blackwell fails to disclose in the depositing of the silica particles and the germania particles on a substrate having a temperature of less than 1250 degrees C or heating a substrate.  However, Fogliani (Fig. 1, abstract, and ([0006], [0016], [0019]-[0022], [0047] [0054]-[0055] and [0061]) discloses a soot deposition process for producing an optical fiber preform similar to the soot deposition process of Blackwell.  Fogliani discloses the method comprising depositing glass particles on a deposition rod (i.e. substrate) with a burner forming the glass soot particles.  Fogliani ([0006]) discloses soot density during the deposition process is an important parameter to achieve a final glass preform of good quality and the deposition density is related to the temperature of the substrate on which the soot is deposited.  The higher the temperature the higher the density.  Fogliani ([0016]) discloses controlling soot density to prevent soot cracking or cleavage or bubbles generation.  Fogliani ([0055]) discloses the core rod 10 (i.e. the substrate) is at a temperature ranging from 1000-1200 degrees C at the start of deposition to provide for the first soot layers with a desired density and discloses the core rod 10 can be pre-heated before the start of deposition to allow the deposition process to be started on the core rod at a temperature that is preferably in the range of 1000-1200 degrees C.  Fogliani ([0056]) further discloses after completion of the first two or three layers, the soot is deposited on a hotter substrate, which causes the soot to be deposited at a higher density.  The rapid increase can lead to a decrease in the deposition efficiency due to reduction of the thermophoretic effect and an increase in the density over the desired range.  Therefore, after completion of a predetermined number of layers the velocities v and w are progressively increased to decrease the preform temperature, and consequently the deposition density.  Both Blackwell and Fogliani teach soot deposition methods of forming an optical fiber preform.  Therefore, based on the additional teachings of Fogliani, it would be obvious to a person having ordinary skill in the art, the substrate temperature is a result effective variable, that affects soot density of the deposition process, and therefore obvious to optimize the substrate temperature in the method of Blackwell by heating prior to depositing to provide for an appropriate density to prevent soot cracking, cleavage, or bubbles generation.  Further, since Fogliani has taught as an acceptable substrate temperature at the start of deposition ranging from 1000 to 1200 degrees C by heating a substrate, it would be obvious the optimization of the substrate temperature could occur at temperatures ranging from 1000 to 1200 degrees C, which is less than 1250 degrees C, as claimed in claim 1, less than 1200 degrees C, as claimed in claim 23, and within Applicant’s claimed range of between 600 and 1200 degrees C, as claimed in claim 12.  
Regarding claim 3, as discussed in the rejection of claim 1 above, Blackwell (Col. 5, line 19-67) discloses the germanium alkoxide, siloxane, nitrogen, and oxide vapors are delivered to a gas-oxy burner to convert the feedstock to GeO2 doped SiO2 soot which is deposited on the surface of a substrate (“polycrystalline alumina bait rod”), and the formation of GeO2 doped SiO2 soot from the burner provides for forming germania particles and silica particles.  It would be obvious to a person having ordinary skill in the art, this provides for the forming silica particles and forming germania particles comprise flame reaction of a mixed feedstock, the mixed feedstock comprising the silica precursor and the germania precursor.    
Regarding claim 9, as discussed in the rejection of claim 1 above, Blackwell in view of Fogliani teaches the core rod 10 (i.e. the substrate) is at a temperature ranging from 1000-1200 degrees C at the start of deposition to provide for the first soot layers with a desired density.  Fogliani ([0055]) further discloses this temperature is provided by pre-heating the core rod before the start of the deposition by burner 11 or an auxiliary burner.  Therefore, it would be obvious to a person having ordinary skill in the art, the method further comprises heating the substrate before the forming silica particles and before forming germania particles.
Regarding claim 10, as stated in the rejection of claim 9 above, Blackwell in view of Fogliani provides for heating the substrate with the deposition burner or an auxiliary burner, and discloses heating by an auxiliary burner or the deposition burner.  Fogliani (abstract and [0003]) further discloses fuel gas and oxygen delivered to a deposition burner and gas/oxygen burner for deposition.  Therefore, based on the teachings of Fogliani discussed above, it would be obvious in the preheating of the substrate in the method of Blackwell in view of Fogliani with the deposition burner or an auxiliary burner prior to deposition, the substrate would be heated with a pre-mix flame of gas and oxygen.  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Aso et al. (JP2004-338992 – hereinafter Aso).
Regarding claims 13-14, Blackwell (Col. 5, line 63 to Col. 6, line 11 and Col. 8, lines 14-35) discloses the porous soot preform is dried in a helium and chlorine atmosphere (i.e. drying the soot preform) and sintered into a clear, fully dense consolidated glass cylindrical optical waveguide preform.  
Blackwell fails to disclose heating the soot preform at a temperature in the range from 500 degrees C to 1000 degrees C under a first atmosphere, the first atmosphere comprising O2, as claimed in claim 13.  However, Aso ([0003]) discloses for a porous glass base material, chlorine (Cl2) and SiCl4 are chlorides used for removing OH groups in a dehydration (i.e. drying) step.  Therefore, based on the additional teachings of Aso, it would be obvious to a person having ordinary skill in the art the chlorine atmosphere for drying the soot preform with a dehydration agent, such as Cl2 or SiCl4.  Aso ([0005]-[0006]) further discloses the present invention further provides for significantly reducing organic dust and carbon dust by a treatment of holding the porous glass base material in an atmosphere of oxygen gas and inert gas and holding the porous glass base material at least once in an atmosphere containing an oxygen gas and an inert gas and discloses inert gases ([0009]), such as He, Ar, N2, and the like.  Aso discloses the method includes subjecting the oxygen treatment before the dehydration step or after the dehydration step.  Aso discloses the oxygen treatment step preformed within a temperature ranging from 300 degrees C to 1400 degrees C and the oxygen concentration ranging from 10 vol ppm (0.001%) to 100% vol.  Both Blackwell and Aso discloses forming a porous soot preform and dehydrating the soot preform.  Based on the additional teachings of Aso, it would be obvious to a person having ordinary skill in the art, the optical fiber preform in the method of Blackwell could be improved by subjecting the preform to an oxygen treatment before the step of drying in Blackwell, to significantly reduce organic dust and carbon dust in the optical preform.  With the modification of Blackwell in view of Aso, this provides for the method further comprising heating the preform in the range under a first atmosphere comprising O2 at temperatures ranging from 300 degrees C to 1400 degrees C and an atmosphere comprising 0.001% to less than 100% vol oxygen along with helium.  The oxygen atmosphere concentration range taught by Aso overlaps Applicant’s claimed range of from about 0.5 vol% to about 10 vol% O2 and with the disclosure of an inert gas, such as helium, the claimed oxygen range combined with helium also provides for obviousness of an overlapping concentration of helium of from about 90 vol% to about 99.5 vol%, as claimed in claim 14.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Kyoto et al. (US 4,902,325 – hereinafter Kyoto).
Regarding claims 17-20, Blackwell (Col. 5, line 63 to Col. 6, line 11 and Col. 8, lines 14-35) discloses the porous soot preform is dried in a helium and chlorine atmosphere (i.e. drying the soot preform) and sintered into a clear, fully dense consolidated glass cylindrical optical waveguide preform.  
Blackwell fails to disclose drying the soot preform under a second atmosphere, the second atmosphere comprising O2, as claimed in claim 17, details of the chlorine atmosphere, such as the claimed compounds claimed in claim 18, temperature of the drying, as claimed in claim 19, and the method further comprising heating the soot preform, at a temperature greater than or equal to 1400 degrees C under a third atmosphere comprising O2.  However, Kyoto (abstract, Col. 2, lines 54 to 63, and Col. 4, lines 51-54) discloses producing a glass preform comprising forming a fine glass particle mass by flame hydrolysis and dehydrating the fine glass particle mass in an oxygen atmosphere containing chlorine or a chlorine-containing compound to produce a preform comprising less hydroxyl groups and less structural defects due to Ge2+.  Kyoto (Col. 3, line 54 to Col. 4, line 11) discloses a heating rate once the fine glass particle mass is placed in atmosphere containing chlorine, oxygen, and helium.  Kyoto (Col. 3, lines 15-45) discloses during heating absorbed water is removed at 500 degrees C.  Kyoto discloses gradually heating the preform at a rate not larger than 300 degrees C/hr and discloses heating to a temperature ranging from 950 degrees C to 1250 degrees C.  Kyoto (Col. 4, lines 63-57) further discloses carrying out the sintering step in an inert gas containing oxygen not larger than 50%.  Kyoto (Example 1) further discloses a specific example where after drying with chlorine and oxygen, the glass fine particle mass was heated to 1650 degrees C for sintering.  In addition to chlorine for drying, Kyoto (Col. 1, lines 63-65) discloses Cl2 or SOCl2 may also be used for decomposing water.  Both Kyoto and Blackwell discloses forming preforms made of glass particles.  Therefore, based on the additional teachings of Kyoto, it would be obvious to a person having ordinary skill in the art, the method of dehydrating and sintering the preform of Blackwell could be modified to provide for drying the soot preform with an oxygen containing atmosphere (i.e. second atmosphere) and chlorine containing atmospheres comprising Cl2 or SOCl2 (i.e. dehydration agents), at temperatures ranging from 950 degrees C to 1250 degrees C, and sintering after the drying by heating the soot preform at a temperature at 1650 degrees C under a third atmosphere comprising oxygen, to produce a preform with decreased hydroxyl groups and reduced defects due to Ge2+.  The improved sintering and drying method of Blackwell in view of Kyoto provides for drying the soot preform with a dehydration agent under a second atmosphere comprising O2, as claimed in claim 17, a dehydration agent comprising Cl2 or SOCl2, as claimed in claim 18, drying temperatures ranging from 950 degrees C to 1250 degrees C, providing for an overlapping range claimed in claim 19, and after the drying, the method further comprises heating the soot preform at a temperature of 1650 degrees C, which is within Applicant’s claimed range of greater than or equal to 1400 degrees C, under a third atmosphere comprising O2, as claimed in claim 20.  
Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 6,376,010 – hereinafter Blackwell) in view of Fogliani et al. (US2004/0237595 – hereinafter Fogliani) as applied to claim 1 above, and further in view of Kyoto et al. (US 4,902,325 – hereinafter Kyoto) and Hayakawa et al. (US 2021/0122664 – hereinafter Hayakawa).
Regarding claims 13, 15, and 16, Blackwell (Col. 5, line 63 to Col. 6, line 11 and Col. 8, lines 14-35) discloses the porous soot preform is dried in a helium and chlorine atmosphere (i.e. drying the soot preform) and sintered into a clear, fully dense consolidated glass cylindrical optical waveguide preform.  
Blackwell fails to disclose drying the soot preform under a second atmosphere, the second atmosphere comprising O2, as claimed in claim 15 and heating the soot preform at a temperature greater than 1400 degrees C under a third atmosphere comprising O2, as claimed in claim 16.  However, Kyoto (abstract, Col. 2, lines 54 to 63, and Col. 4, lines 51-54) discloses producing a glass preform comprising forming a fine glass particle mass by flame hydrolysis and dehydrating the fine glass particle mass in an oxygen atmosphere containing chlorine or a chlorine-containing compound to produce a preform comprising less hydroxyl groups and less structural defects due to Ge2+.  Kyoto (Col. 3, line 54 to Col. 4, line 11) discloses a heating rate once the fine glass particle mass is placed in atmosphere containing chlorine, oxygen, and helium.  Kyoto (Col. 3, lines 15-45) discloses during heating absorbed water is removed at 500 degrees C.  Kyoto discloses gradually heating the preform at a rate not larger than 300 degrees C/hr and discloses heating to a temperature ranging from 950 degrees C to 1250 degrees C.  Kyoto (Col. 4, lines 63-57) further discloses carrying out the sintering step in an inert gas containing oxygen not larger than 50%.  Kyoto (Example 1) further discloses a specific example where after drying with chlorine and oxygen, the glass fine particle mass was heated to 1650 degrees C for sintering.  Both Kyoto and Blackwell discloses forming preforms made of glass particles.  Therefore, based on the additional teachings of Kyoto, it would be obvious to a person having ordinary skill in the art, the method of dehydrating and sintering the preform of Blackwell could be modified to provide for drying the soot preform with an oxygen containing atmosphere (i.e. second atmosphere) and chlorine containing atmospheres comprising Cl2 or SOCl2 (i.e. dehydration agents), at temperatures ranging from 950 degrees C to 1250 degrees C, and sintering after the drying by heating the soot preform at a temperature at 1650 degrees C under a third atmosphere comprising oxygen, to produce a preform with decreased hydroxyl groups and reduced defects due to Ge2+.  The improved sintering and drying method of Blackwell in view of Kyoto provides for drying the soot preform with a dehydration agent under a second atmosphere comprising O2, as claimed in claim 15, and the soot preform at a temperature of 1650 degrees C, which is within Applicant’s claimed range of greater than or equal to 1400 degrees C, under a third atmosphere comprising O2, as claimed in claim 16.
Blackwell in view of Kyoto fails to disclose heating the soot preform at a temperature ranging from 500 degrees C to 1000 degrees C under a first atmosphere, the first atmosphere comprising O2, as claimed in claim 13.  However, Kyoto (Example 1) further discloses a specific example where after heating to a temperature of 800 degrees C is when the chlorine and oxygen gas are applied.  Further, Hayakawa ([0010]-[0011]) discloses when manufacturing a particle fine deposit with siloxane as a raw material for glass synthesis sometimes blackened fine particles are deposited are remain in the glass preform.  Hayakawa ([0020]-[0023] and [0066]-[0069]) further discloses the black fine particles can be reduced by heating in an oxygen-containing atmosphere in a range of 500 degrees C or higher and 1100 degrees C or lower prior to drying with a chlorine gas.  Both Hayakawa and Blackwell discloses optical preforms formed with a siloxane raw material.  Hayakawa, Blackwell, and Kyoto all disclose forming optical fiber preforms comprising silica particles requiring drying and sintering.  Therefore, based on the additional teachings of Hayakawa, it would be obvious to a person having ordinary skill in the art, the method of sintering the preform of Blackwell could further be improved by applying the teachings of Kyoto, as discussed above, to reduce Ge2+ defects, and the teachings of Hayakawa to reduce black fine particles in the glass preform by heating the soot preform at a temperature ranging from 500 degrees C to 1100 degrees C or lower in an O2 containing atmosphere, prior to drying, as claimed in claim 13.  
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baynham et al. (US 2005/0284184 – hereinafter Baynham) in view of Blackwell et al. (US 6,376,010 – hereinafter Blackwell) and Fogliani et al. (US2004/0237595 – hereinafter Fogliani) 
Regarding claims 24 and 25, Baynham (abstract, [0003]-[0004], [0008], and [0055]-[0057]) discloses methods for addressing defects in the center of a core optical fiber associated with collapsing a hollow core fabricated by various methods, such as an OVD method.  Baynham discloses the core as a germania doped silica core, and discloses the invention may also find utility in an OVD process, since a collapse step is required in the that process to produce OVD fabricated fibers and it can be inferred that GeO defect formation also occurs.  Baynham discloses in an outside vapor deposition process (OVD) a core is fabricated by deposition of silica and doped silica soot on a mandrel (corresponding to a substrate), with subsequent dehydration and consolidation steps.  A sintered glass body with a hole remains.  As a final step the core must be collapsed, either prior to or during the draw step.  If a silica buffer layer, as described is deposited first in the OVD process, so that it forms the innermost layer in the core, being the exposed surface during collapse, then it will perform a beneficial role similar to that in the MCVD process, specifically a diffusion barrier layer, to prevent or slow a change in the oxide glass stoichiometry.  The result is that fewer dopant and oxygen atoms exit from the core layers through the free surface during collapse, resulting in fewer defects and lower fiber attenuation.
Based on the disclosure by Baynham above, it would be obvious to a person having ordinary skill in the art, the method disclosed by Baynham provides for an OVD process for fabricating a core for an optical waveguide by deposition of a silica layer on a substrate to form an innermost layer of a core followed by forming a doped silica layer with germania.  
Baynham fails to disclose details of the OVD process for depositing a layer of silica on a substrate and depositing of the germania doped silica layer.  However, Blackwell (Fig. 1, abstract, Col. 3, lines 10-20) discloses a method and apparatus for forming an optical fiber preform.  Blackwell discloses germanium alkoxide, such as germanium tetraethoxide, which is an organic germania precursor (claimed in claim 24) and siloxane, such as octamethylcyclotetrasiloxane, which is an organic silica precursor (claimed in claim 24), are mixed to provide a target with germania in silica soot.  Blackwell (Col. 5, line 19-67) discloses the germanium alkoxide, siloxane, nitrogen, and oxide vapors are delivered to a gas-oxy burner to convert the feedstock to GeO2 doped SiO2 soot which is deposited on the surface of a polycrystalline alumina bait rod.  Blackwell further discloses undoped silica soot from siloxane supplied to the burner is also deposited.  Both Baynham and Blackwell disclose an OVD process for forming an optical fiber preform and both disclose depositing silica and germania doped silica.  It would be obvious to a person having ordinary skill in the art, the method of depositing silica and germania doped silica by forming silica particles and germania particles by a flame, as taught by Blackwell, could be applied to the method of to form a silica layer on a substrate and a germania and silica layer, as disclosed and discussed above by Baynham.  Therefore, It would be obvious to a person having ordinary skill in the art, the combined teachings of Baynham and Blackwell provide for depositing a layer of silica on a substrate (i.e. a mandrel), the layer of silica formed from silica particles produced by flame depositing from an organic silica precursor, such as siloxane, and depositing including germania and silica on the silica layer on the substrate to form a core of the optical fiber soot preform, wherein the particles are produced by flame depositing a first composition, such as a germanium alkoxide and siloxane.  The combination of Baynham and Blackwell are merely a combination of prior art elements according to known methods to yield predictable results.  
Baynham and Blackwell fail to disclose heating a substrate.  However, Fogliani (Fig. 1, abstract, and ([0006], [0016], [0019]-[0022], [0047] [0054]-[0055] and [0061]) discloses a soot deposition process for producing an optical fiber preform similar to the soot deposition process of Blackwell and Baynham.  Fogliani discloses the method comprising depositing glass particles on a deposition rod (i.e. substrate) with a burner forming the glass soot particles.  Fogliani ([0006]) discloses soot density during the deposition process is an important parameter to achieve a final glass preform of good quality and the deposition density is related to the temperature of the substrate on which the soot is deposited.  The higher the temperature the higher the density.  Fogliani ([0016]) discloses controlling soot density to prevent soot cracking or cleavage or bubbles generation.  Fogliani ([0055]) discloses the core rod 10 (i.e. the substrate) is at a temperature ranging from 1000-1200 degrees C at the start of deposition to provide for the first soot layers with a desired density and discloses the core rod 10 can be pre-heated before the start of deposition to allow the deposition process to be started on the core rod at a temperature that is preferably in the range of 1000-1200 degrees C.  Fogliani ([0056]) further discloses after completion of the first two or three layers, the soot is deposited on a hotter substrate, which causes the soot to be deposited at a higher density.  The rapid increase can lead to a decrease in the deposition efficiency due to reduction of the thermophoretic effect and an increase in the density over the desired range.  Therefore, after completion of a predetermined number of layers the velocities v and w are progressively increased to decrease the preform temperature, and consequently the deposition density.  Baynham, Blackwell and Fogliani teach OVD soot deposition methods of forming an optical fiber preform.  Therefore, based on the additional teachings of Fogliani, it would be obvious to a person having ordinary skill in the art, the substrate temperature is a result effective variable affecting soot density on the substrate in the deposition process, and therefore obvious to optimize the substrate temperature in the method of Baynham in view of Blackwell by heating prior to depositing to provide for an appropriate density to prevent soot cracking, cleavage, or bubbles generation.  Further, since Fogliani has taught a prior art acceptable substrate temperature at the start of deposition ranging from 1000 to 1200 degrees C by heating a substrate, it would be obvious the optimization of the substrate temperature could occur at temperatures ranging from 1000 to 1200 degrees C, which is less than 1250 degrees C, as claimed in claim 24 and less than 1200 degrees C, as claimed in claim 25.  The combination of Baynham, Blackwell, and Fogliani are merely a combination of prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant’s arguments filed Aug. 9, 2022 for the WO’459 in view of Fogliani rejection are not applicable, since due to the amendment to incorporate claims 4 and 5 into claim 1 filed Aug. 9, 2022, the Examiner is not applying WO’459 to amended claim 1.  
Applicant's arguments filed Aug. 9, 2022 for the Blackwell (US 6,376,010) in view of Fogliani have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would lack reasonable expectation of success of achieving an appropriate soot density for the optical fiber preform of Blackwell in the temperate range of Fogliani.  Applicant points to the germanium precursor of Blackwell as an organic germanium precursor and the germanium precursor of Fogliani as a germanium halide and Applicant observes the reactions of soot formation and the byproducts produced by the reactions of the precursors.  Applicant maintains one of ordinary skill in the art would expect significant differences in the effect of organic halide and germanium precursors on soot density due to the by products produced and maintains one of ordinary skill in the art would expect differences in the reaction environments of organic germanium precursors and halides would affect the soot deposition process as well as the microstructure (porosity, density) and characteristics (mechanical strength, tendency to crack, bubble formation) of the soot preform.  Applicant also maintains that one of ordinary skill in the art would not expect that conditions leading to an appropriate soot density for a preform made from germanium halide precursor would correspond to the conditions leading to an appropriate soot density for a preform made from an organic germanium precursor.  Applicant further maintains instead one of ordinary skill in the art would question whether the soot density appropriate for a preform made with a germanium halide precursor would be appropriate for a preform made with an organic germanium precursor.  
These arguments are not persuasive.  Both Fogliani and Blackwell disclose silica and germania particles are formed in the flame to form soot layers.  The density disclosed by Fogliani is the density of the soot layers formed by the silica and germania particles deposited on the core rod.  As stated in the rejection of claim 1 above, Fogliani ([0006]) discloses soot density during the deposition process is an important parameter to achieve a final glass preform of good quality and the deposition density is related to the temperature of the substrate on which the soot is deposited.  While Fogliani discloses the thermophoretic effect for the deposition efficiency, it would be obvious to a person having ordinary skill in the art, that both Fogliani and Blackwell use the thermophoretic effect to deposit the silica and germania particles formed in the flame by a precursor onto the substrate.  A person having ordinary skill in the art would recognize the temperature difference between the reaction zone in the burner and the tube wall is the driving force for the deposition particles to deposit onto the substrate.  With this in mind, it should be noted, Fogliani is referencing the density of the soot layer (i.e. deposition density) not the density of the particles formed.  Further, it is clear in the modification of Blackwell in view of Fogliani, the substrate is preheated prior to depositing to obtain a soot density to prevent soot cracking or cleavage or bubbles generation in the layer deposited.  Further, due to the thermophoretic effect as the driving force to deposit the silica and germania particles, it would be obvious to a person having ordinary skill the art, the soot layer density formed by germania and silica particles taught by Fogliani would apply to silica and germania particles formed by either an organic precursor or a halide precursor, since the density of the soot layer taught by Fogliani is a density referencing the bulk density of the soot layer (i.e. deposition density) formed on the substrate.  Applicant’s arguments appear to be focus on reaction chemistry to form an individual particle and Applicant alleges this reaction chemistry for the formation of an individual particle affects the density of the soot layers taught by Fogliani.  Applicant has not provided any supporting data that supports this reaction chemistry affects the soot layer density that is formed on the substrate, as taught by Fogliani.  
Applicant further asserts one of ordinary skill in the art would also expect that flame conditions differ for organic germanium precursors and germanium halide precursors.  Applicant states flame temperature, for example, would depend on the choice of germanium precursor.  Applicant further argues the preferred reaction conditions depend on preferred reaction conditions of Fogliani depend on a model, and maintains that one or ordinary skill in the art would expect the flame width to differ for different germanium precursors and therefore would expect a difference in optimal temperature for different germanium precursors.  These arguments are not persuasive.  It is clear in the modification of Blackwell in view of Fogliani, the substrate temperature is performed by preheating the substrate prior to depositing the silica and germania particles.  Further, the model by Fogliani is a model which is performed during the deposition process, and the Examiner did not modify Blackwell with the model of Fogliani, just the teaching of the substrate temperature before depositing affects soot density of the deposition process, and therefore obvious to optimize the substrate temperature in the method of Blackwell by heating prior to depositing to provide for an appropriate density to prevent soot cracking, cleavage, or bubbles generation.
Applicant references the ratio of organic germanium precursor and silicon precursor and then maintains one of ordinary skill in the art would recognize that inclusion of germanium precursor at a level of 25wt% would have a significant influence on the reactions used to form soot preform.  It is unclear to the Examiner what Applicant is arguing, but it appears Applicant is still trying to establish differences in the flame conditions between Blackwell and Fogliani.  As stated above, due to the thermophoretic effect as the driving force to deposit the silica and germania particles, it would be obvious to a person having ordinary skill the art, the soot layer density formed by germania and silica particles taught by Fogliani would apply to silica and germania particles formed by either an organic precursor or a halide precursor, since the density of the soot layer taught by Fogliani is a density referencing the bulk density of the soot layer formed on the substrate.  Applicant’s arguments appear to be focus on reaction chemistry to form an individual particle and Applicant alleges this reaction chemistry for the formation of an individual particle affects the density of the soot layers taught by Fogliani.  Applicant has not provided any supporting data that supports this flame reaction chemistry affects the soot layer density that is formed on the substrate, as taught by Fogliani.
Applicant then references Applicant’s specification and argues an unexpected result by referencing Fig. 3.  Applicant states Trace 330 is at a high temperature, but it is unclear to the Examiner what temperature is a high temperature.  Applicant then references Trace 320 at a temperature and references 0104 observations of the germania concentration.  However, the two traces (330 and 320) referenced by Applicant and observations are not enough evidence to suggest there are unexpected results.  In PGPUB ([0116]) of the specification, Trace 310 shows a bait rod that was preheated with pre-mix flame without completing any pre-passes with silica, having an irregular germania concentration, Trace 320 shows a bait rod with a thin layer of silica deposited before depositing germania doped silica, and Trace 330 includes pre-heating and pre-passes with silica resulted in a higher germania concentration.  There is not temperature recited for Trace 330, Trace 320, and Trace 310 and there are not enough data points to support unexpected results.  Further, the Baynham reference, which is referenced in the rejection of claim 24 and previously referenced in the most recent office action to reject claim 11, clearly shows the pre-passes of silica is a known prior art method of preventing a spike in germania concentration.  
Further, Blackwell in view of Fogliani provides for overlapping temperature range of the substrate.  In response to applicant's argument that Blackwell or Fogliani teaches higher capture efficiency and uniformity of germania when using a combination of an organic silica precursor and an organic germanium precursor, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, for the reasons stated above, the Examiner maintains the rejection of claims 1-2, 4-6, 12, and 23 over Blackwell in view of Fogliani.  The arguments against the rejection of dependent claims 11, 13, 14, 17-20, and 23 hinge upon the arguments of claim 1 against Blackwell in view of Fogliani.  Therefore, the Examiner also maintains the rejection of dependent claims 11, 13, 14, 17-20, and 23.   
Claims 24 and 25 are newly presented claims and the Examiner has presented a rejection for the claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741